DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 11 and 13 are objected to because of the following informalities:
(claim 11, line 1) “wherein seal” should be changed to “wherein the seal”.
(claim 13, lines 9-10) “the disconnect receptacle having a second plurality of electrically conductive sections” should be changed to “the female connector band having a second plurality of electrically conductive sections”.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 4, 6-11, 13-15 and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Head (2004/0242044).
As concerns claim 1, Head shows a disconnect tool comprising: a disconnect sub (310) having a male connector band disposed on an outside diameter of the disconnect sub (Fig. 11), the male connector band having a first plurality of electrically conductive sections (311, 312, 313) separated by a first insulating material (315); and a disconnect receptacle (320) having a female connector band disposed on an inside diameter of the disconnect receptacle (Fig. 12), the disconnect receptacle having a second plurality of electrically conductive sections (331, 332, 333) separated by a second insulating material (324); wherein upon insertion of the disconnect sub into the disconnect receptacle, the first plurality of electrically conductive sections are electrically coupled to the second plurality of electrically conductive sections (Fig. 13).
As concerns claim 3, Head shows wherein an electrically conductive section of the first plurality of electrically conductive sections includes a connector opening (Fig. 11), the connector opening configured to receive a fastener (316) to electrically couple the electrically conductive section to a wire (318) disposed in a conduit of the disconnect sub.
As concerns claim 4, Head shows wherein an electrically conductive section of the first plurality of electrically conductive sections includes a groove to receive an electrically conductive spring (341, 342, 343), wherein the electrically conductive spring contacts a corresponding electrically conductive section of the female connector band upon insertion of the disconnect sub into the disconnect receptacle (Fig. 14).
As concerns claim 6, Head shows wherein the disconnect sub includes a guide ring (male threaded portion) and the disconnect receptacle includes a guide receptacle (female threaded portion), wherein upon insertion of the disconnect sub into the disconnect receptacle, the guide ring aligns with the guide receptacle, wherein alignment of the guide ring with the guide receptacle aligns the first plurality of electrically conductive sections of the male connector hand with the second plurality of electrically conductive sections of the female connector band (Fig. 11-13).
As concerns claim 7, Head shows wherein particular ones of the first plurality of electrically conductive sections of the male connector band are aligned with particular ones of the second plurality of electrically conductive sections of the female connector band (Fig. 11-13).
As concerns claim 8, Head shows wherein the guide ring comprises a helical guide ring (helical male threaded portion) and wherein the guide receptacle comprises a helical guide receptacle (helical female threaded portion).
As concerns claim 9, Head shows wherein the first insulating material comprises a seal (315) disposed on the male connector band, the seal separating the electrically conductive sections from one another (Fig. 11; paragraph 0079).
As concerns claim 10, Head shows wherein the seal comprises two annular rings (301, 303) configured to prevent wellbore fluids from entering an area between the male connector band and the female connector band, the two annular rings electrically insulating the first plurality of electrically conductive sections on the male connector band and the second plurality of electrically conductive sections on the female connector band from well bore fluids (Fig. 14).
As concerns claim 11, Head shows wherein the seal comprises a plurality of longitudinal portions, the longitudinal portions separating the first plurality of electrically conductive sections from one another (Fig. 11).
As concerns claim 13, Head shows a wellbore system comprising: an upper production string (upper pipe section 300); a disconnect tool having a disconnect sub (310) coupled to the upper production string and a disconnect receptacle (320); a lower production string (lower pipe section 300) coupled to the disconnect receptacle; a plurality of downhole devices (not shown) disposed on or within the lower production string (paragraph 0002); a male connector band disposed on an outside diameter of the disconnect sub (Fig. 11), the male connector band having a first plurality of electrically conductive sections (311, 312, 313); and a female connector band disposed on an inside diameter of the disconnect receptacle (Fig. 12), the female connector band having a second plurality of electrically conductive sections (331, 332, 333) separated by an insulating material (324); wherein upon insertion of the disconnect sub into the disconnect receptacle, the first plurality of electrically conductive sections are electrically coupled to the second plurality of electrically conductive sections (Fig. 13).
As concerns claim 14, Head shows wherein the second plurality of electrically conductive sections are electrically coupled (317, 318, 319) to the plurality of downhole devices (not shown; paragraph 0002).
As concerns claim 15, Head shows wherein the first plurality of electrically conductive sections are electrically coupled (318) to a control system (not shown; paragraph 0002).
As concerns claim 17, Head shows wherein the disconnect sub includes a guide ring (male threaded portion) and the disconnect receptacle includes a guide receptacle (female threaded portion), wherein upon insertion of the disconnect sub into the disconnect receptacle, the guide ring aligns with the guide receptacle, wherein alignment of the guide ring with the guide receptacle aligns the first plurality of electrically conductive sections of the male connector band with the second plurality of electrically conductive sections of the female connector band (Fig. 11-13).
As concerns claim 18, Head shows wherein particular ones of the first plurality of electrically conductive sections of the male connector band are aligned with particular ones of the second plurality of electrically conductive sections of the female connector band (Fig. 11-13).
As concerns claim 19, Head shows a seal (315) disposed on the male connector band, the seal separating the electrically conductive sections from one another (Fig. 11; paragraph 0079).
As concerns claim 20, Head shows wherein the seal comprises: two annular rings (301, 303) configured to prevent wellbore fluids from entering an area between the male connector band and the female connector band (Fig. 14); and a plurality of longitudinal portions, the longitudinal portions separating the electrically conductive sections from one another (Fig. 11).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 5, 12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Head alone.
As concerns claims 2 and 16, Head shows a first retractable sleeve (95) disposed on the disconnect sub and having a first position covering the male connector band (Fig. 4) and a second position uncovering the male connector band (Fig. 5); and a second retractable sleeve (160) disposed on the disconnect receptacle and having a first position covering the female connector band (Fig. 4) and a second position uncovering the female connector band (Fig. 5); wherein upon insertion of the disconnect sub into the disconnect receptacle, the first retractable sleeve retracts to the second position uncovering the male connector band and the second retractable sleeve retracts to the second position uncovering the female connector band (Fig. 5).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have utilized the biased annular seals (95, 160) on the disconnect sub (310) and the disconnect receptacle (320), respectively, to cover the connector bands until insertion of the disconnect sub into the disconnect receptacle for the expected benefit of protecting the plurality of electrically conductive sections from 
As concerns claim 5, Head shows the first insulating material (315) and the second insulating material (324).  Head discloses the claimed invention except for wherein the insulating material comprises polyetheretherketone (PEEK).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have utilized polyetheretherketone (PEEK) for the insulating material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin
As concerns claim 12, Head shows wherein the disconnect sub (310) is coupled to an upper production string (upper pipe section 300) and the disconnect receptacle (320) is coupled to a lower production string (lower pipe section 300).  Head discloses the claimed invention except for wherein the disconnect receptacle is coupled to an upper production string and the disconnect sub is coupled to a lower production string.  It has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have coupled the disconnect receptacle to an upper production string and the disconnect sub to a lower production string for the expected benefit providing one of two known possibilities of the downhole connection that would perform equally well and function as intended.  Thus, one of ordinary skill in the art would have recognized that coupling the disconnect receptacle to an upper production string and the disconnect sub to a lower production string would have provided predictable results and a reasonable expectation of success.  Therefore, it would have been obvious to modify Head to obtain the invention as specified in the claim.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R BUCK whose telephone number is (571)270-3653.  The examiner can normally be reached on Monday-Friday 7:30-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571)270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW R BUCK/Primary Examiner, Art Unit 3679